Citation Nr: 0924847	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-24 946A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a fractured left tibia.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder, including secondary to service-connected 
residuals of a fractured left tibia.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss with cochlear lesion of the right ear.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder, including secondary to service-connected 
residuals of a fractured left tibia.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in May 2005 and in 
October 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.

A Decision Review Officer (DRO) hearing was held in May 2006.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran is seeking an increased disability rating for his 
residuals of a fractured left tibia.  He is also seeking to 
reopen his claims of entitlement to service connection for a 
skin disorder, including secondary to service-connected 
residuals of a fractured left tibia; for a back disorder, 
including secondary to service-connected residuals of a 
fractured left tibia; and for hearing loss with cochlear 
lesion of the right ear.

I.  Additional Treatment Records Available

In June 2009, the Veteran submitted a statement claiming to 
have received extensive treatment at the VA medical center in 
Cincinnati, Ohio.  He requested that VA obtain those records.  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA has constructive notice of VA-generated documents that 
could reasonably be expected to be part of the record, and 
that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  The claims 
file currently contains VA records dated through February 
2009.  Therefore, the RO should request all VA medical 
records pertaining to the Veteran from February 2009 to the 
present.

II. Additional Medical Examination Required

After reviewing the evidence of record, the Board finds that 
a new VA examination is necessary to determine appropriate 
disposition of the Veteran's claim for an increased 
disability rating for his service-connected residuals of a 
fractured left tibia.

The January 2009 VA examination for bones diagnosed the 
Veteran with left leg strain, status post fracture of the 
left tibia.  Physical examination indicated that this 
condition results in pain in the left tibia, affects a weight 
bearing joint, and that the Veteran's gait was antalgic.  The 
report also noted functional limitation on standing, which he 
is able to do for fifteen to thirty minutes, and walking, 
which he can do for only a few yards.  Finally, the report 
noted that this condition has a moderate to severe effect on 
the Veteran's usual daily activities.  In contrast, the 
January 2009 VA examination report also noted that the 
Veteran's condition does not affect motion of a joint and 
that there are no flare-ups of bone or joint disease.  
Moreover, X-ray examination of the left tibia revealed a 
stable, minimal deformity of the lateral tibial plateau 
consistent with an old healed fracture.  Finally, the Board 
notes that July 2004 VA examinations of the muscles and bones 
concluded with diagnoses of status post tibial plateau 
fracture which has healed with "no residuals."  Under these 
circumstances, the RO should schedule the Veteran for an 
additional examination to ascertain the severity of this 
condition.

III. Additional Notice Required

Regulations pertinent to the reopening of finally decided 
claims explicitly provide that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection that has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The information necessary to reopen the claim 
includes both a statement as to what evidence was lacking at 
the time of the last final decision, such that adjudication 
resulted in a denial, and a statement as to what information 
would allow the claim to be successfully reopened.

Correspondence from the RO to the Veteran, dated in September 
2004, fails to identify the basis for the Veteran's prior 
denials of service connection for a skin disorder and for 
hearing loss with cochlear lesion of the right ear.  
Moreover, the notice provided also fails to provide an 
accurate statement as to what information would allow these 
claims to be successfully reopened.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO must obtain all of the 
Veteran's medical treatment records from 
the VA medical center in Cincinnati, 
Ohio, from February 2009 to the present.

2.  Subject to the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the RO 
must review the last final decisions 
concerning the issues of service 
connection for a skin disorder, including 
secondary to service-connected residuals 
of a fractured left tibia, and for 
hearing loss with cochlear lesion of the 
right ear.  Then, the RO must issue a 
notice letter providing the Veteran and 
his representative with a statement which 
sets forth the elements of service 
connection for which the evidence was 
found insufficient in the last final 
decisions, describes what evidence would 
allow him to reopen his claims for 
entitlement to service connection for a 
skin disorder, including secondary to 
service-connected residuals of a 
fractured left tibia, and for hearing 
loss with cochlear lesion of the right 
ear, and describes what evidence would be 
necessary to substantiate the elements 
required to establish service connection 
if the claims were to be reopened.

3.  If, subsequent to receipt of the 
letters discussed above, the Veteran or 
his representative identifies additional 
evidence pertinent to the Veteran's 
claims, the RO should attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records, the RO is unable to secure them, 
the RO must notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The Veteran and his 
representative must then be given an 
opportunity to respond.

4.  The RO must make arrangements for the 
Veteran to be afforded the appropriate VA 
examination(s) to determine the nature 
and extent of his service-connected 
residuals of a fractured left tibia.  The 
claims folder and a copy of this remand 
must be made available to the examiner.  
The examiner must fully describe all 
manifestations of the Veteran's 
condition.  The extent of any 
incoordination, weakened movement and/or 
excess fatigability on use as a result of 
the Veteran's service-connected residuals 
of a fractured left tibia must be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use must be 
assessed in terms of additional degrees 
of limitation of motion of the left ankle 
and left knee.  

In conducting this examination, the 
examiner must: identify all other 
conditions effecting the functioning of 
the Veteran's left lower extremity; 
identify the extent of additional 
disability to the left lower extremity 
attributed to each such condition (if 
possible), and indicate (if possible) 
whether these additional conditions are 
the result of or have been aggravated by 
the Veteran's service-connected residuals 
of a fractured left tibia.  The examiner 
must provide a complete rationale for all 
conclusions reached.

5.  Once the above actions have been 
completed, the RO must readjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired 
evidence.  If any benefit remains denied, 
a Supplemental Statement of the Case must 
be provided to the Veteran and his 
representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



